Judgment unanimously affirmed. Memorandum: Defendant contends that the court committed reversible error by submitting to the jury sheets containing elements of the crime, without defendant’s consent, relying on People v Nimmons (72 NY2d 830). Unlike the facts in Nimmons, however, this issue is unpreserved, and we decline to reach it in the interest of justice (CPL 470.15 [6]).
We have examined defendant’s remaining contentions and find them to be without merit. (Appeal from judgment of Orleans County Court, Miles, J. — assault, second degree.) Present — Dillon, P. J., Callahan, Denman, Green and Pine, JJ.